

EXHIBIT 10.18


CHANGE OF CONTROL AGREEMENT


THIS AGREEMENT is made as of the   day of  , 2008, between UNION NATIONAL
FINANCIAL CORPOATION, a Pennsylvania business corporation having a place of
business at 570 Lausch Lane, Pennsylvania, 17601 (“Corporation”), UNION NATIONAL
COMMUNITY BANK (“Bank”) a national banking association having a place of
business at 570 Lausch Lane, Pennsylvania, 17601 and ___________ (“Executive”),
an individual residing in Pennsylvania (collectively the “Parties” and,
individually, sometimes a “Party”).


W I T N E S S E T H:


WHEREAS, the Corporation is a registered bank holding company;


WHEREAS, the Bank is a subsidiary of the Corporation;


WHEREAS, the Executive has been employed by the Bank as __________________;


WHEREAS, this Agreement will become operative only upon a Change of Control (as
defined herein); and


WHEREAS, the purpose of this Agreement is to define certain severance benefits
that will be paid by the Corporation in the event of a Change of Control (as
defined herein), but is not intended to affect, nor does it affect, the terms of
the Executive’s employment at will, in the absence of a Change of Control (as
defined herein) of the Corporation.


NOW THEREFORE, in consideration of the Executive’s service to the Corporation
and of the mutual covenants, undertakings and agreements set forth herein and
intending to be legally bound hereby, the Parties agree as follows:



1. TERM. The term of the Agreement shall be effective as of the day and year
written above, and shall continue until either Executive or Corporation or Bank
gives the other written notice of termination of employment, with or without
cause; provided, however, that during the period of time between the execution
of an agreement to effect a Change of Control (as defined herein) and the actual
Date of Change of Control (as defined herein), termination of the Executive’s
employment shall only be for Cause (as defined herein).

 

--------------------------------------------------------------------------------

 


2. DEFINITION OF CAUSE. The term “Cause” shall be defined, for purposes of this
Agreement, as the occurrence of one or more of the following:


(i) Executive’s willful failure to perform the duties assigned to him, other
than a failure resulting from Executive’s incapacity because of physical or
mental illness;


(ii) Executive’s failure to follow the good faith lawful instructions of the
President and Chief Executive Officer of the Corporation or his designee with
respect to its operations;


(iii) Executive’s willful engagement in misconduct which is materially injurious
to the Corporation or the Bank;
 
(iv) Executive’s intentional violation of the provisions of this Agreement;


(v)  Executive’s willful and deliberate violation of any banking law or
regulation, or any final cease and desist order issued by a bank regulatory
authority;


(vi) Executive’s conviction of or entering into a plea of nolo contender to a
felony, a crime of falsehood or to a crime involving moral turpitude;


(vii)  Executive’s suspension, removal, or prohibition from being an
institutional-affiliated party by a final order of an appropriate federal
banking agency pursuant to Section 8(e) or 8(g) of the Federal Deposit Insurance
Act or by the Office of the Comptroller of the Currency pursuant to federal law;


(viii) Executive’s commission of any act of moral turpitude or other illicit or
illegal conduct which brings public discredit or results in financial loss to
the Corporation or the Bank;


(ix) Executive’s dishonesty or gross negligence in the performance of his
duties;


(x) Executive’s breach of fiduciary duty involving personal gain;


(xi) unlawful harassment by the Executive against employees, customers, business
associates, contractors, or vendors of the Corporation or Bank which results or
may be reasonably expected to result in material liability to the Corporation or
Bank;


(xii) theft or abuse by Executive of the Corporation’s or Bank’s property or the
property of Corporation’s or Bank’s customers, employees, contractors, vendors,
or business associates;


(xiii)  Executive’s commission of any act of fraud, misappropriation, or
personal dishonesty;


(xiv) insubordination as determined by an affirmative vote of seventy-five
percent (75%) of the Board of Directors of the Corporation or Bank; or


(xv) the existence of any material conflict between the interests of the
Corporation or Bank and the Executive that is not disclosed in writing by the
Executive to the Corporation and Bank and approved in writing by the Boards of
Directors of the Corporation and Bank.


3. DEFINITION OF CHANGE OF CONTROL.  As used in this Agreement, “Change of
Control” shall mean: A change of control (other than one occurring by reason of
an acquisition of the Corporation by Executive) wherein the Board of Directors
certifies that one of the following has occurred:
 
(a) any “person” or more than one person acting as a group (as such term is
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and any Internal Revenue Guidance and regulations under Section 409A of
the Code), other than Bank and Corporation or any “person” who on the date
hereof is a director or officer of Bank and Corporation, acquires ownership of
stock of the Corporation together with stock held by such person constituting
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Corporation; or

 
2

--------------------------------------------------------------------------------

 
 
(b) any “person” or more than one person acting as a group (as such term is
defined in Section 409A of the Code and any Internal Revenue Guidance and
regulations under Section 409A of the Code), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Corporation possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Corporation;
or
 
(c) during any period of one (1) year during this Agreement, individuals who at
the beginning of such period constitute the Board of Directors of Corporation
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds (2/3)
of the directors then in office who were directors at the beginning of the
period.


4. DEFINITION OF DATE OF CHANGE OF CONTROL. For purposes of this Agreement, the
“Date of Change of Control” shall mean:  


(a)  the first date on which any person or more than one person acting as a
group acquire ownership of fifty percent (50%) or more of the total fair market
value or total voting power of the stock of the Corporation;



(b) the date on which any person or more than one person acting as a group
acquires ownership of stock of the Corporation possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Corporation;


(c)  the date on which individuals who formerly constituted a majority of the
Board of Directors of the Corporation under Section 3(c) hereof and the
replacement Director’s otherwise approved under Section 3(c), ceased to be a
majority within a one year period.


5. TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE OF CONTROL.


If a Change of Control (as defined in Section 3 of this Agreement) shall occur
and thereafter, there shall be:


(i) any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 2 of this Agreement);


(ii)  any reassignment of Executive to a location greater than fifty (50) miles
from the location of Executive’s office on the date of the Change of Control;


(iii) any reduction in Executive’s Annual Base Salary in effect on the date of
the Change of Control or as the same may be increased from time to time after
the Change of Control; or


(iv) any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under any of Corporation’s or Bank’s retirement or
pension, life insurance, medical, health and accident, disability or other
employee plans in which Executive participated at the time of the Change of
Control, or the taking of any action that would materially reduce any of such
benefits in effect at the time of the Change of Control;


then, at the option of Executive, exercisable by Executive within ninety (90)
days of the occurrence of any of the foregoing events, Executive shall provide
notice to Bank and Corporation of the existence of one of the above conditions
and provide Bank and Corporation thirty (30) days in which to cure such
condition. In the event that Bank and Corporation do not cure the condition
within thirty (30) days of such notice, Executive may resign from employment by
written notice (the “Notice of Termination”) delivered to Bank and Corporation
and the provisions of Section 6 shall thereupon apply.


6. PAYMENTS UPON TERMINATION. In the event that Executive delivers a Notice of
Termination to Corporation and Bank (as defined in Section 5 of this Agreement),
Executive shall, upon entering into a release agreement in favor of Corporation,
be entitled to receive the compensation and benefits set forth below:

 
3

--------------------------------------------------------------------------------

 

If, at the time of termination of Executive’s employment, a “Change of Control”
(as defined in Section 3 of this Agreement) has also occurred, Bank shall pay
Executive an amount equal to and no greater than twelve (12) months of the
Executive’s Agreed Compensation as defined in Section 7, plus any bonus deferred
or awarded but not yet paid, minus applicable taxes and withholdings, which
shall be payable over an twelve (12) month period at the same times as salaries
are payable to employees of the Bank. In addition, for a period of twelve (12)
months from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, the Bank shall also maintain in full force and effect, for the continued
benefit of the Executive, Executive’s health insurance (excluding dental and
vision insurance) benefits to which the Executive was entitled to participate as
of the date of termination. If Corporation, Bank, or their successor cannot
provide such benefits under the terms of the plan, Bank, Corporation, or their
successor shall reimburse Executive in an amount equal to the monthly premium
paid by him to obtain substantially similar employee benefits which he enjoyed
prior to termination, which reimbursement shall continue until the expiration of
twelve (12) months from the date of termination of employment or until Executive
secures substantially similar benefits through other employment, whichever shall
first occur, subject to Code Section 409A if applicable.
 
In the event the payment described herein, when added to all other amounts or
benefits provided to or on behalf of the Executive in connection with his
termination of employment, would result in the imposition of an excise tax under
Code Section 4999, such payments shall be retroactively (if necessary) reduced
to the extent necessary to avoid such excise tax imposition. Upon written notice
to Executive, together with calculations of Corporation’s independent auditors,
Executive shall remit to Corporation the amount of the reduction plus such
interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, then Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G.


Notwithstanding any other provision, in the event that Executive is determined
to be a key employee as that term is defined in Section 409A of the Code, no
payment that is determined to be deferred compensation subject to Section 409A
of the Code shall be made until one day following six months from the date of
separation of service as that term is defined in Section 409A of the Code.


7.  DEFINITION OF “EXECUTIVE’S AGREED COMPENSATION”. For purposes of this
Agreement, “Executive’s Agreed Compensation” shall be defined as the Executive’s
fixed, gross, base annual salary then in effect as determined by the Board from
time to time and shall not include any benefits, bonuses, incentives or other
compensation.


8. UNAUTHORIZED DISCLOSURE. During the term of his employment hereunder, or at
any later time, the Executive shall not, without the written consent of the
Boards of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of Corporation and Bank, any material
confidential information obtained by him while in the employ of Corporation and
Bank with respect to any of Corporation’s and Bank’s services, products,
improvements, formulas, designs or styles, processes, customers, methods of
business or any business practices the disclosure of which could be or will be
damaging to Corporation or Bank; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive or any
person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by Corporation and
Bank or any information that must be disclosed as required by law.


9. RETURN OF COMPANY PROPERTY AND DOCUMENTS. The Executive agrees that, at the
time of termination of his employment, regardless of the reason for termination,
he will deliver to Corporation, Bank and their subsidiaries and affiliates, any
and all company property, including, but not limited to, keys, security codes or
passes, mobile telephones, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, software
programs, equipment, other documents or property, or reproductions of any of the
aforementioned items developed or obtained by the Executive during the course of
his employment.


10. NOTICES. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence, in the case of notices to
Executive, and to the principal executive offices of Corporation and Bank, in
the case of notices to Corporation and Bank.

 
4

--------------------------------------------------------------------------------

 

11. WAIVER. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Boards of
Directors of Corporation and Bank. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


12. ASSIGNMENT. This Agreement shall not be assignable by any party, except by
Corporation and Bank to any successor in interest to their respective
businesses.


13. ENTIRE AGREEMENT. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties with respect to the employment of the
Executive by the Bank and/or Corporation and this Agreement contains all the
covenants and agreements between the parties with respect to employment.


14. NO EMPLOYMENT CONTRACT. This Agreement is not an employment contract.
Nothing contained herein shall guarantee or assure Executive of continued
employment by Corporation. Rather, Corporation’s and Bank’s obligations to
Executive hereunder shall arise only if Executive continues to be employed by
Corporation and Bank in his present or in a higher capacity and, then, only in
the event the conditions described herein for payment to Executive have been
met.


15. SUCCESSORS; BINDING AGREEMENT.



 
(a)
Corporation and Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Corporation and Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Corporation and Bank would be required to perform it if no such succession had
taken place. Failure by Corporation and Bank to obtain such assumption and
agreement prior to the effectiveness of any such succession shall constitute a
breach of this Agreement and the provisions of Section 6 of this Agreement shall
apply. As used in this Agreement, “Corporation” and “Bank” shall mean
Corporation and Bank, as defined previously and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.




 
(b)
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.



16. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


17. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles. This Agreement shall also be
interpreted as is minimally required to qualify any payment hereunder as not
triggering any penalty on the Executive or the Corporation or Bank pursuant to
Code Section 409A and the regulations promulgated thereunder.


18. HEADINGS. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 
5

--------------------------------------------------------------------------------

 


ATTEST:
   
UNION NATIONAL FINANCIAL CORPORATION
                
By
           
Mark D. Gainer
     
Chairman, President and Chief Executive Officer
               
UNION NATIONAL COMMUNITY BANK
                 
By
           
Mark D. Gainer
     
Chairman, President and Chief Executive Officer
         
WITNESS:
   
EXECUTIVE
                   


 
6

--------------------------------------------------------------------------------

 

EXHIBIT 10.18


CHANGE OF CONTROL AGREEMENT


THIS AGREEMENT is made as of the   day of  , 2008, between UNION NATIONAL
FINANCIAL CORPOATION, a Pennsylvania business corporation having a place of
business at 570 Lausch Lane, Pennsylvania, 17601 (“Corporation”), UNION NATIONAL
COMMUNITY BANK (“Bank”) a national banking association having a place of
business at 570 Lausch Lane, Pennsylvania, 17601 and ____________ (“Executive”),
an individual residing in Pennsylvania (collectively the “Parties” and,
individually, sometimes a “Party”).


W I T N E S S E T H:


WHEREAS, the Corporation is a registered bank holding company;


WHEREAS, the Bank is a subsidiary of the Corporation;


WHEREAS, the Executive has been employed by the Bank as ______________________;


WHEREAS, this Agreement will become operative only upon a Change of Control (as
defined herein); and


WHEREAS, the purpose of this Agreement is to define certain severance benefits
that will be paid by the Corporation in the event of a Change of Control (as
defined herein), but is not intended to affect, nor does it affect, the terms of
the Executive’s employment at will, in the absence of a Change of Control (as
defined herein) of the Corporation.


NOW THEREFORE, in consideration of the Executive’s service to the Corporation
and of the mutual covenants, undertakings and agreements set forth herein and
intending to be legally bound hereby, the Parties agree as follows:



1. TERM. The term of the Agreement shall be effective as of the day and year
written above, and shall continue until either Executive or Corporation or Bank
gives the other written notice of termination of employment, with or without
cause; provided, however, that during the period of time between the execution
of an agreement to effect a Change of Control (as defined herein) and the actual
Date of Change of Control (as defined herein), termination of the Executive’s
employment shall only be for Cause (as defined herein).

 
7

--------------------------------------------------------------------------------

 

2. DEFINITION OF CAUSE. The term “Cause” shall be defined, for purposes of this
Agreement, as the occurrence of one or more of the following:


(i) Executive’s willful failure to perform the duties assigned to him, other
than a failure resulting from Executive’s incapacity because of physical or
mental illness;


(ii) Executive’s failure to follow the good faith lawful instructions of the
President and Chief Executive Officer of the Corporation or his designee with
respect to its operations;


(iii) Executive’s willful engagement in misconduct which is materially injurious
to the Corporation or the Bank;
 
(iv) Executive’s intentional violation of the provisions of this Agreement;


(v)  Executive’s willful and deliberate violation of any banking law or
regulation, or any final cease and desist order issued by a bank regulatory
authority;


(vi) Executive’s conviction of or entering into a plea of nolo contender to a
felony, a crime of falsehood or to a crime involving moral turpitude;


(vii)  Executive’s suspension, removal, or prohibition from being an
institutional-affiliated party by a final order of an appropriate federal
banking agency pursuant to Section 8(e) or 8(g) of the Federal Deposit Insurance
Act or by the Office of the Comptroller of the Currency pursuant to federal law;


(viii) Executive’s commission of any act of moral turpitude or other illicit or
illegal conduct which brings public discredit or results in financial loss to
the Corporation or the Bank;


(ix) Executive’s dishonesty or gross negligence in the performance of his
duties;


(x) Executive’s breach of fiduciary duty involving personal gain;


(xi) unlawful harassment by the Executive against employees, customers, business
associates, contractors, or vendors of the Corporation or Bank which results or
may be reasonably expected to result in material liability to the Corporation or
Bank;


(xii) theft or abuse by Executive of the Corporation’s or Bank’s property or the
property of Corporation’s or Bank’s customers, employees, contractors, vendors,
or business associates;


(xiii)  Executive’s commission of any act of fraud, misappropriation, or
personal dishonesty;


(xiv) insubordination as determined by an affirmative vote of seventy-five
percent (75%) of the Board of Directors of the Corporation or Bank; or


(xv) the existence of any material conflict between the interests of the
Corporation or Bank and the Executive that is not disclosed in writing by the
Executive to the Corporation and Bank and approved in writing by the Boards of
Directors of the Corporation and Bank.


3. DEFINITION OF CHANGE OF CONTROL.  As used in this Agreement, “Change of
Control” shall mean: A change of control (other than one occurring by reason of
an acquisition of the Corporation by Executive) wherein the Board of Directors
certifies that one of the following has occurred:
 
(a) any “person” or more than one person acting as a group (as such term is
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”) and any Internal Revenue Guidance and regulations under Section 409A of
the Code), other than Bank and Corporation or any “person” who on the date
hereof is a director or officer of Bank and Corporation, acquires ownership of
stock of the Corporation together with stock held by such person constituting
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Corporation; or

 
8

--------------------------------------------------------------------------------

 
 
(b) any “person” or more than one person acting as a group (as such term is
defined in Section 409A of the Code and any Internal Revenue Guidance and
regulations under Section 409A of the Code), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of the Corporation possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Corporation;
or
 
(c) during any period of one (1) year during this Agreement, individuals who at
the beginning of such period constitute the Board of Directors of Corporation
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds (2/3)
of the directors then in office who were directors at the beginning of the
period.

 
4. DEFINITION OF DATE OF CHANGE OF CONTROL. For purposes of this Agreement, the
“Date of Change of Control” shall mean:  


(a)  the first date on which any person or more than one person acting as a
group acquire ownership of fifty percent (50%) or more of the total fair market
value or total voting power of the stock of the Corporation;




(b) the date on which any person or more than one person acting as a group
acquires ownership of stock of the Corporation possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Corporation;


(c)  the date on which individuals who formerly constituted a majority of the
Board of Directors of the Corporation under Section 3(c) hereof and the
replacement Director’s otherwise approved under Section 3(c), ceased to be a
majority within a one year period.


5. TERMINATION OF EMPLOYMENT FOLLOWING A CHANGE OF CONTROL.


If a Change of Control (as defined in Section 3 of this Agreement) shall occur
and thereafter, there shall be:


(i) any involuntary termination of Executive’s employment (other than for the
reasons set forth in Section 2 of this Agreement);


(ii)  any reassignment of Executive to a location greater than fifty (50) miles
from the location of Executive’s office on the date of the Change of Control;


(iii) any reduction in Executive’s Annual Base Salary in effect on the date of
the Change of Control or as the same may be increased from time to time after
the Change of Control; or


(iv) any failure to provide Executive with benefits at least as favorable as
those enjoyed by Executive under any of Corporation’s or Bank’s retirement or
pension, life insurance, medical, health and accident, disability or other
employee plans in which Executive participated at the time of the Change of
Control, or the taking of any action that would materially reduce any of such
benefits in effect at the time of the Change of Control;


then, at the option of Executive, exercisable by Executive within ninety (90)
days of the occurrence of any of the foregoing events, Executive shall provide
notice to Bank and Corporation of the existence of one of the above conditions
and provide Bank and Corporation thirty (30) days in which to cure such
condition. In the event that Bank and Corporation do not cure the condition
within thirty (30) days of such notice, Executive may resign from employment by
written notice (the “Notice of Termination”) delivered to Bank and Corporation
and the provisions of Section 6 shall thereupon apply.


6. PAYMENTS UPON TERMINATION. In the event that Executive delivers a Notice of
Termination to Corporation and Bank (as defined in Section 5 of this Agreement),
Executive shall, upon entering into a release agreement in favor of Corporation,
be entitled to receive the compensation and benefits set forth below:

 
9

--------------------------------------------------------------------------------

 

If, at the time of termination of Executive’s employment, a “Change of Control”
(as defined in Section 3 of this Agreement) has also occurred, Bank shall pay
Executive an amount equal to and no greater than eighteen (18) months of the
Executive’s Agreed Compensation as defined in Section 7, plus any bonus deferred
or awarded but not yet paid, minus applicable taxes and withholdings, which
shall be payable over an eighteen (18) month period at the same times as
salaries are payable to employees of the Bank. In addition, for a period of
eighteen (18) months from the date of termination of employment, or until
Executive secures substantially similar benefits through other employment,
whichever shall first occur, the Bank shall also maintain in full force and
effect, for the continued benefit of the Executive, Executive’s health insurance
(excluding dental and vision insurance) benefits to which the Executive was
entitled to participate as of the date of termination. If Corporation, Bank, or
their successor cannot provide such benefits under the terms of the plan, Bank,
Corporation, or their successor shall reimburse Executive in an amount equal to
the monthly premium paid by him to obtain substantially similar employee
benefits which he enjoyed prior to termination, which reimbursement shall
continue until the expiration of eighteen (18) months from the date of
termination of employment or until Executive secures substantially similar
benefits through other employment, whichever shall first occur, subject to Code
Section 409A if applicable.
 
In the event the payment described herein, when added to all other amounts or
benefits provided to or on behalf of the Executive in connection with his
termination of employment, would result in the imposition of an excise tax under
Code Section 4999, such payments shall be retroactively (if necessary) reduced
to the extent necessary to avoid such excise tax imposition. Upon written notice
to Executive, together with calculations of Corporation’s independent auditors,
Executive shall remit to Corporation the amount of the reduction plus such
interest as may be necessary to avoid the imposition of such excise tax.
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, then Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G.


Notwithstanding any other provision, in the event that Executive is determined
to be a key employee as that term is defined in Section 409A of the Code, no
payment that is determined to be deferred compensation subject to Section 409A
of the Code shall be made until one day following six months from the date of
separation of service as that term is defined in Section 409A of the Code.


7.  DEFINITION OF “EXECUTIVE’S AGREED COMPENSATION”. For purposes of this
Agreement, “Executive’s Agreed Compensation” shall be defined as the Executive’s
fixed, gross, base annual salary then in effect as determined by the Board from
time to time and shall not include any benefits, bonuses, incentives or other
compensation.


8. UNAUTHORIZED DISCLOSURE. During the term of his employment hereunder, or at
any later time, the Executive shall not, without the written consent of the
Boards of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of Corporation and Bank, any material
confidential information obtained by him while in the employ of Corporation and
Bank with respect to any of Corporation’s and Bank’s services, products,
improvements, formulas, designs or styles, processes, customers, methods of
business or any business practices the disclosure of which could be or will be
damaging to Corporation or Bank; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive or any
person with the assistance, consent or direction of the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by Corporation and
Bank or any information that must be disclosed as required by law.


9. RETURN OF COMPANY PROPERTY AND DOCUMENTS. The Executive agrees that, at the
time of termination of his employment, regardless of the reason for termination,
he will deliver to Corporation, Bank and their subsidiaries and affiliates, any
and all company property, including, but not limited to, keys, security codes or
passes, mobile telephones, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, software
programs, equipment, other documents or property, or reproductions of any of the
aforementioned items developed or obtained by the Executive during the course of
his employment.


10. NOTICES. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s residence, in the case of notices to
Executive, and to the principal executive offices of Corporation and Bank, in
the case of notices to Corporation and Bank.

 
10

--------------------------------------------------------------------------------

 

11. WAIVER. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Boards of
Directors of Corporation and Bank. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.


12. ASSIGNMENT. This Agreement shall not be assignable by any party, except by
Corporation and Bank to any successor in interest to their respective
businesses.


13. ENTIRE AGREEMENT. This Agreement supersedes any and all agreements, either
oral or in writing, between the parties with respect to the employment of the
Executive by the Bank and/or Corporation and this Agreement contains all the
covenants and agreements between the parties with respect to employment.


14. NO EMPLOYMENT CONTRACT. This Agreement is not an employment contract.
Nothing contained herein shall guarantee or assure Executive of continued
employment by Corporation. Rather, Corporation’s and Bank’s obligations to
Executive hereunder shall arise only if Executive continues to be employed by
Corporation and Bank in his present or in a higher capacity and, then, only in
the event the conditions described herein for payment to Executive have been
met.


15. SUCCESSORS; BINDING AGREEMENT.



 
(a)
Corporation and Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the businesses and/or assets of Corporation and Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Corporation and Bank would be required to perform it if no such succession had
taken place. Failure by Corporation and Bank to obtain such assumption and
agreement prior to the effectiveness of any such succession shall constitute a
breach of this Agreement and the provisions of Section 6 of this Agreement shall
apply. As used in this Agreement, “Corporation” and “Bank” shall mean
Corporation and Bank, as defined previously and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.




 
(b)
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.



16. VALIDITY. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


17. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles. This Agreement shall also be
interpreted as is minimally required to qualify any payment hereunder as not
triggering any penalty on the Executive or the Corporation or Bank pursuant to
Code Section 409A and the regulations promulgated thereunder.


18. HEADINGS. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 
11

--------------------------------------------------------------------------------

 



ATTEST:
   
UNION NATIONAL FINANCIAL CORPORATION
                   
By
           
Mark D. Gainer
     
Chairman, President and Chief Executive Officer
               
UNION NATIONAL COMMUNITY BANK
                 
By
          
Mark D. Gainer
     
Chairman, President and Chief Executive Officer
         
WITNESS:
   
EXECUTIVE
             


 
12

--------------------------------------------------------------------------------

 
 